t c summary opinion united_states tax_court charles w and nancy t smith petitioners v commissioner of internal revenue respondent docket no 15754-02s filed date charles w and nancy t smith pro_se susan smith canavello for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether a payment of dollar_figure by charles w smith petitioner to his former wife during constitutes alimony or a separate_maintenance payment deductible as an adjustment_to_gross_income under sec_215 that issue is resolved by whether the dollar_figure payment satisfies the definition of alimony_or_separate_maintenance_payment under sec_71 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners were legal residents of auburndale florida petitioner was formerly married to sheila doreen wells from date until their divorce on date they had two children of their marriage dawn majetta smith and jeremy wiley smith at the time of their divorce petitioner and his former wife entered into a marital settlement agreement dated date that agreement was incorporated into the divorce decree of the same date entitled final judgment of dissolution of marriage the divorce decree petitioner and his former wife were residents of florida and were divorced by a florida state court other adjustments in the notice_of_deficiency the disallowance of a child_care_credit and a decrease in itemized_deductions are computational and will be resolved by the court's holding on the principal issue the settlement agreement and the divorce decree contained numerous provisions wherein petitioner and his former wife agreed to the custody and sharing of parental responsibility of their two children however no child_support was required of either party the agreement and the divorce decree also contained several provisions with respect to the division of their property and liability for marital debts none of those provisions however affect the issue in this case at issue are two provisions in the settlement agreement and the divorce decree relating to a dollar_figure payment by petitioner to his former spouse that petitioners contend constituted alimony and therefore is a deductible adjustment to their gross_income the two provisions in both the marital settlement agreement and the divorce decree are as follows pension retirement both parties agree that the husband shall pay to the wife one-half ½ of the husband's current 401k plan which as of date had a balance of dollar_figure accordingly the wife shall receive dollar_figure plus an additional dollar_figure representing lump- sum alimony for a total amount due the wife from the husband' sec_401k of dollar_figure the husband shall retain the remainder of hi sec_401k account alimony the husband agrees to pay the wife as lump-sum alimony the amount of dollar_figure payable from hi sec_401k as delineated above in paragraph petitioner paid the dollar_figure to his former spouse during on their joint federal_income_tax return for petitioners claimed a deduction for the dollar_figure lump-sum alimony payment in the notice_of_deficiency respondent disallowed the deduction on the ground that the dollar_figure payment was not alimony under sec_71 for tax purposes the term alimony_or_separate_maintenance_payment is defined in sec_71 as any payment in cash meeting the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner's deduction for alimony is allowable only if the four criteria of sec_71 are met jaffe v commissioner tcmemo_1999_196 respondent agrees that the requisites of sec_71 b and c have been met but argues that the requirement of sec_71 has not been satisfied because the settlement agreement and the divorce decree are silent with respect to the obligation of petitioner to pay the dollar_figure in the event of the prior death of his former spouse respondent further argues that under florida law petitioner's obligation to make the dollar_figure payment would have continued in the event of the prior death of petitioner's former spouse therefore under the facts and the state law of florida the payment does not satisfy sec_71 petitioners contend that under florida law the prior death of the former spouse would have terminated petitioner's obligation to pay the dollar_figure therefore sec_71 was satisfied as noted above the settlement agreement and the divorce decree are silent with respect to petitioner's obligation to pay the dollar_figure in the event his former spouse died before the payment was made sec_71 requires as a condition to qualify as alimony that the obligation to pay terminates upon the death of the former spouse if the payer is liable for even one otherwise qualifying payment after the recipient's death none of the related payments required before death will be alimony sec_1_71-1t q a-13 temporary income_tax regs respondent does not contend that the dollar_figure represented a division of property between petitioner and his former spouse in which event the payment would not constitute alimony fed reg date whether such obligation exists may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law 309_us_78 gilbert v commissioner tcmemo_2003_92 kean v commissioner tcmemo_2003_163 the court agrees with respondent that the dollar_figure payment at issue is not alimony under sec_71 because under florida law petitioner's obligation to make the payment would have continued if his former spouse died prior to payment of the dollar_figure in canakaris v canakaris so 2d fla the florida supreme court stated although the award of lump sum alimony is not dependent upon a finding of a prior vested right there does arise upon the entry of a final judgment of a lump sum award a vested right which is neither terminable upon a spouse's remarriage or death nor subject_to modification it may consist of real or personal_property or may be a monetary award payable in installments jurisdiction may be expressly retained however to terminate lump sum alimony installment payments upon a spouse's remarriage or death when the parties agree to such a provision in a property settlement agreement further jurisdiction may be retained to enter periodic alimony if found necessary after such termination of lump sum alimony installment payments not only did the separation agreement and the divorce decree fail to provide that petitioner's obligation for payment of the dollar_figure would cease upon the prior death of his former wife there were also no reservations in either of the documents that would have allowed the parties thereafter to incorporate such a condition upon petitioner's liability for the dollar_figure the fact that the dollar_figure payment is described in the agreements between petitioner and his former spouse as alimony is not controlling for federal_income_tax purposes as this court has held in 82_tc_573 that labels used by taxpayers in an instrument are not controlling at trial petitioner acknowledged that in negotiations with his former wife leading up to the separation agreement his former wife sought alimony of dollar_figure per month until she died petitioner rejected that offer and instead offered to pay her the lump sum of dollar_figure his offer was accepted and that obligation was incorporated in the settlement agreement the court is satisfied from this testimony that it was not intended that upon the death of the former spouse petitioner would have been relieved of the obligation of paying the dollar_figure since payment of the dollar_figure was an enforceable obligation upon petitioner and that obligation would not have been extinguished by the prior death of petitioner's former spouse it follows that the dollar_figure obligation is not alimony under sec_71 respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
